Appeal (transferred to this court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Jiudice, J.), entered April 12, 1990 in Dutchess County, which denied plaintiffs’ motion for partial summary judgment on the issue of liability.
The evidence presented by plaintiffs in support of their motion for partial summary judgment consisted of defendant’s offers to settle or compromise. These offers contained no admissions of fact and were therefore properly excluded as evidence since such offers may not be used against a party to prove liability (see, Bigelow-Sanford v Specialized Commercial Floors, 77 AD2d 464; cf., Bellino v Bellino Constr. Co., 75 *935AD2d 630). On the basis of the evidence before it, Supreme Court properly concluded that there were issues of fact which warranted denying plaintiffs’ motion (see, Krupp v Aetna Life & Cas. Co., 103 AD2d 252, 261). Plaintiffs’ remaining contentions have been considered and found to be lacking in merit.
Order affirmed, with costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.